Citation Nr: 1122025	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-30 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic back disorder. 

2.  Entitlement to service connection for bilateral shoulder injuries, to include as due to chronic back disorder.  

3.  Entitlement to service connection for bilateral hand and finger injuries.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

5.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.

6.  Entitlement to service connection for restrictive airway disease, to include as due to asbestos exposure.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975, March 1979 to March 1981, and November 1981 to July 1992.  The Veteran also had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied the benefit sought on appeal.

The Board notes that the Veteran requested a Board hearing in his September 2005 substantive appeal submission.  The Veteran was scheduled for a hearing in May 2006, with notice provided in April 2006, but the Veteran did not report for the hearing.

In June 2009, the Board remanded the claim for further development.  In regards to the service connection claims for restrictive airway disease and injuries to the bilateral hands/fingers, the Board finds the requested development was completed, and the case has been returned to the Board for review.  

The issues of entitlement to service connection for back disability, bilateral shoulder disability, COPD, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is not shown to have residuals of injuries to the bilateral hands/fingers attributable to his period of active duty.  

3.  The Veteran is not shown to have restrictive airway disease attributable to his period of service or exposure to asbestos.  



CONCLUSIONS OF LAW

1.  Residuals of injuries to the bilateral hands/fingers was neither caused, nor worsened by service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for restrictive airway disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in July 2003, June 2005, March, 2006, and July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the July 2003 VCAA notice was given prior to the appealed AOJ decision, dated in September 2004.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the etiology and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so. 

The Veteran has also been afforded a VA medical examination in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination is adequate.  The opinions were provided by a qualified medical professional and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

The Veteran contends that he has disabilities of the bilateral hands/fingers and restrictive airway disease related to his period of active duty.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Bilateral hands/fingers

The Veteran contends that he injured his right hand in either 1970, 1980, or 1981, but could not recall how it happened.  He broke his left 5th finger in 1977, but also could not recall how it happened.  

Service treatment records (STRs) reflect complaints of hand pain in December 1972 and January 1973.  In a December 1971 enlistment report of medical history, the Veteran related that he had a history of fracture of the right arm and fracture of the unidentified thumb.  This was not considered disabling.  Enlistment medical examination revealed no disability of either hand.   

In a February 1979 report of medical history, the Veteran indicated that he had previously broken his right arm.  No notation was made as to any problems with the hands or fingers.  

Post-service treatment records are devoid of any treatment for complaints related to the bilateral hands and fingers.

Pursuant to the Board's remand, the Veteran underwent a VA examination in May 2010.  The Veteran reported a history of fracture to the left 5th finger, and fractures of the 2nd and 3rd fingers on the right hand.  The examiner found no clinical or diagnostic pathology of the left 5th finger fracture and right 2nd and 3rd fingers as reported by the Veteran.  The examiner noted no current diagnoses, and no evidence of treatment for finger fractures in service.  Current x-rays revealed distal pharyngeal spur formation consistent with degenerative joint disease, but no evidence of fracture.  The examiner opined that this degenerative joint disease is more likely than not age-related and less likely due to active duty.  In so opining, the examiner noted that the Veteran had normal hand x-rays in 1972 and 1973, he never reported broken bones during service, and advised the he broke his right arm prior to service without residuals.  Ultimately, there was no mention of fractured fingers during the Veteran's active duty.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to service connection for a bilateral hand disability to include residuals of finger fractures either on a direct or presumptive basis.  Although STRs reflect complaints of bilateral hand pain, there is no evidence of any residual disability or injury of the bilateral hands/fingers.  The Veteran did not seek post-service treatment for his hand complaints, and was first noted to have degenerative joint disease of the bilateral fingers in 2010-nearly 20 years following service.  As the Veteran was not first diagnosed as having degenerative joint disease of the fingers/hands within one year of discharge from service, service connection is denied on a presumptive basis.  

Service connection is also denied on a direct basis as there is no evidence of an in-service injury, disease, or incurrence related to the bilateral hands/fingers for which a current disability may be based.  Indeed the Veteran sought treatment for complaints of bilateral hand pain during service, but there was no evidence of any residual disability or condition following the complaints in the early 1970s.  Further, the Veteran has never sought treatment for complaints related to his hands/fingers, and only recently has been found to have age-related degenerative joint disease of the bilateral fingers.  X-ray reports revealed no evidence of prior fractures of the fingers on either hand.  Additionally, the Veteran denied any joint problems in subsequent reports of medical history.  The only competent clinical opinion of record states that the Veteran's current bilateral hand/finger disability is less like than not related to service and more likely than not age-related.  There is no contrary clinical opinion of record.  

The Board appreciates the Veteran's assertion that the onset of his hand problems began in service, and he is certainly competent to report that to which he has personal knowledge; however, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as providing an opinion that his currently diagnosed degenerative joint disease of the bilateral hands/fingers are etiologically related to his period of active duty.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although the Veteran is competent to report the he believed he broke fingers on both hands during his period of active duty, the Board finds his statements on this point not credible.  Caluza v. Brown, 7 Vet. App. at 511.  There was no treatment in service for finger fractures, nor did the Veteran seek post-service treatment for residuals of the claimed broken fingers.  Moreover, the May 2010 x-rays showed no evidence of fractures of the left 5th finger and right 2nd and 3rd fingers.  Thus, absent a competent and credible clinical opinion linking the Veteran's current degenerative joint disease of the bilateral hands/fingers to service, service connection must also be denied on a direct basis.  

Restrictive airway disease

The Veteran contends he has a restrictive airway disease that is related to his conceded in-service exposure to asbestos.  

The Veteran's STRs reflect a few complaints of respiratory symptoms and productive cough during service.  There were, however, no findings of a restrictive airway disease in service.  

Upon VA examination in May 2010, the examiner found no evidence of asbestosis or any restrictive airway disease.  The examiner so found based upon CT scan of the thorax and upon review of pulmonary function tests (PFTs).  The PFTs revealed mild, obstructive lung disease.  Also, the examiner confirmed the COPD and sleep apnea diagnoses.  

Current treatment records reflect multiple diagnoses including COPD, emphysema, chronic bronchitis, and sleep apnea, but the records are devoid of any finding of restrictive airway disease.  The Veteran's exposure to asbestos in service has been conceded, but there must be chronic disability resulting from that exposure to be entitled to service connection.  

In this case, there is no such evidence.  The post-service medical evidence is negative for notations of a restrictive lung disability.  Indeed, the Veteran has been diagnosed as having obstructive lung disabilities, which are discussed in the remand below.  Again, the record on appeal contains no indication of any current chronic restrictive airway disease.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the Veteran currently has a chronic restrictive airway disease or asbestosis, the Board finds that the preponderance of the evidence is against the claim.


ORDER

Service connection for residuals of injuries to the bilateral hands and fingers is denied.

Service connection for restrictive airway disease is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA and Stegall v. West, 11 Vet. App. 268 (1998), the Board finds that another remand is necessary regarding the Veteran's service connection claims for back disorder, bilateral shoulder injuries, COPD, and sleep apnea.  

In June 2009, the Board remanded the Veteran's claim for further development-including a VA examination.  The remand order specifically requested that the examiner address the Veteran's documented in-service motor vehicle accident (MVA) when opining as to the etiology of his claimed back and bilateral shoulder disabilities.  Although the examiner addressed the Veteran's contention that he fell 75 feet injuring his back, the examiner did not address the MVA in 1986 and its possible relationship to his current back and shoulder complaints.  As such, the Board finds this opinion to be incomplete.

Additionally, in the June 2009 remand, the Board requested that the examiner address the conceded in-service exposure to asbestos when opining as to the etiology of his COPD and sleep apnea.  The examiner noted the Veteran's smoking history and the remoteness of his COPD and sleep apnea diagnoses from his discharge from active duty.  She, however, did not address whether the Veteran's COPD and sleep apnea were caused or worsened by his exposure to asbestos.  Additionally, the remand requested that the examiner address the Veteran's in-service complaints of respiratory symptoms when reaching his or her opinion.  Thus, the Board also finds this aspect of the opinion to be incomplete.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the lack of discussion of the Veteran's 1986 MVA and conceded exposure to asbestos during service in the VA examination report, the claim must again be remanded.  The examiner should be given specific instructions to address these facts and provide a rationale in conjunction with any opinion given.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back and shoulder disabilities, and his COPD and sleep apnea.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  

a. In regards to the back and shoulder disabilities, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's current back and shoulder disabilities are etiologically related to his service.  The examiner is asked to specifically comment on the in-service 1986 MVA, and whether that in any way caused the Veteran's current back or shoulder disorders.  

b. If the examiner finds the Veteran's back disability is etiologically related to his military service, he or she is asked to opine as to whether any diagnosed shoulder disability was caused or aggravated by the service-related back disability.  

c. In regards to the Veteran's claim of COPD and sleep apnea, the examiner is asked to opine as to whether COPD and sleep apnea were caused or worsened by the Veteran's service.  The examiner is asked to specifically address the in-service complaints of respiratory symptoms.  

d. The examiner is also asked to assume that the Veteran was exposed to asbestos and provide an opinion as to whether his COPD and sleep apnea were caused or worsened by in-service exposure to asbestos.  

The examiner should provide a rationale for all opinions given.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Then, when the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


